HATCH, J.
I concur in the viéws expressed by Mr. Justice IN-GRAHAM in his opinion herein, and I am also of the opinion that his construction of the acts in question has received the sanction both of this court and of the court of appeals. In re Mayor, etc., of city of New York, 28 App. Div. 143, 52 N. Y. Supp. 588, affirmed in 157 N. Y. 409, 52 N. E. 1126. The record in that case which was before *611this court on the appeal discloses that the map then in question delated to Gerard avenue, between 168th street and 169th street, as laid down on section 9 of the final pans of the 23d and 24th wards, filed November 2d, 1895. In construing chapter 1006 of the Laws of 1895, as to the effect of the filing of the map, Mr. Justice Patterson, writing the opinion of the court, says (page 146, 28 App. Div., and page 589, 52 N. Y. Supp.):
“That much of Gerard avenue became closed by the filing of the map, and thus the respondents’ easements of light, air, and access to their Gerard avenue frontage were, in legal effect, taken away.”
An appeal from this decision was permitted, and certain questions were certified for review, the first of which was as follows:
“First. Was the effect of chapter 1006 of the Laws of 1895, taken in connection with the action taken by the commissioner of street improvements of the Twenty-Third and Twenty-Fourth wards of the city of New York, and the board of street opening and improvement of said city, to discontinue and close that part of Gerard avenue, in the Twenty-Third ward of the city of New York, abutting on the respondents’ lands between One Hundred and Sixty-Eighth and One Hundred and Sixty-Ninth streets, * * * so as to extinguish the easements of the respondents therein.”
This question presents the identical subject now before us for determination, except as to the particular street. The map now before us is a part of the same final plans of the 23d and 24th wards, to wit:
“Extract from Section 14 of the Final Maps of the 23rd and 24th wards, adopted June 17, 1895. Filed December 17th, 1895.”
It is shown by the record in Be Mayor, etc., of City of New York, supra, that the section there in question was also adopted June 17, 1895, but was filed November 2,1895.
The court of appeals did not answer the question certified to it categorically, but said:
“We think that the provisions of chapter 1006 of the Laws of 1895 are within the constitutional powers of the legislature, and that the order in this case should be affirmed. * * * We have not thought it necessary to enter upon a discussion of this question, for the reason that the very able opinion written below, in which we fully concur, covers all the points involved.”
These cases definitely determine that the effect of the filing of the maps in question "was to close and discontinue the old street known as “Morris Avenue,” and to take away the appellants’ easements of light, air, and access therein and thereto as effectually as in the case of Gerard avenue.
I am of the opinion, also, that chapter 712 of the Laws of 1896, entitled “An act in relation to the final maps, plans and profiles of the Twenty-Third and Twenty-Fourth wards of the city of New York,” has the effect to remove any objection to the maps and plans in question which might have existed by reason of the failure of the authorities to follow technically and exactly the requirements of the statutes providing therefor, and ratified and confirmed the same in all respects. It includes in its provisions, in express terms, sections 1 to 28, inclusive, of the final maps and profiles of the 23d and 24th wards of the city of New York; and while the language of the act is confined to the opening, acquiring, laying out, and establishing streets, it, in terms, provides, that:
*612“Every provision of law in relation to the laying out and establishment of said streets, avenues, roads, public squares, parks and places, * * * and in relation to the making and filing of the final maps and profiles thereof, shall hereafter be deemed to have been complied ..with.”
As there is no limitation or restriction in the act applicable to this subject, and as its evident scope was the whole scheme embodied in the maps, plans, and profiles adopted for said wards, and filed for the purpose of perfecting and establishing the system of new streets and the discontinuance of old ones, it seems to me that it clearly removes any doubt as to the purpose and effect of the act.
RTJMSEY and INGRAHAM, JJ., concur.